IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-156-CR



RHONDA ELIZABETH HASHBARGER,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 


FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT

NO. 40,688, HONORABLE JACK W. PRESCOTT, JUDGE PRESIDING

 



PER CURIAM
	A jury found appellant guilty of aggravated assault.  (West 1989 & Supp. 1992). 
The district court assessed punishment, enhanced by two previous felony convictions, at
imprisonment for twelve years.
	Appellant's court-appointed attorney filed a brief in which he concludes that the
appeal is frivolous and without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by advancing a contention which counsel says might arguably support the
appeal.  See also Penson v. Ohio, 488 U.S. 75 (1988); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  A copy of counsel's brief was delivered to appellant, and appellant was advised of her
right to examine the appellate record and to file a pro se brief.  No pro se brief has been filed.
	We have carefully reviewed the record and counsel's brief and agree that the appeal
is frivolous and without merit.  A discussion of the contention advanced in counsel's brief would
serve no beneficial purpose.  We note only that the contentions made in the point of error were
not preserved by trial objection.
	The judgment of conviction is affirmed.

[Before Chief Justice Carroll, Justices Jones and Kidd]
Affirmed
Filed:   October 14, 1992
[Do Not Publish]